Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained with regard to claims 10-14 and 16.  The rejection is expanded to claims 35, 36, which was necessitated by Applicant’s amendments adding these claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 16, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015026634 (WO 634) in view of:
Lockwood WW, et al. DNA amplification is a ubiquitous mechanism of oncogene activation in lung and other cancers. Oncogene. 2008; 27:4615–4624. [PubMed: 18391978];
Harada T, et al. Genome-wide DNA copy number analysis in pancreatic cancer using high-density single nucleotide polymorphism arrays. Oncogene. 2008; 27:1951–1960. [PubMed: 17952125];

Choi HS, et al. Single-nucleotide polymorphisms in the promoter of the CDK5 gene and lung cancerrisk in a Korean population. J Hum Genet. 2009; 54:298–303. [PubMed: 19343042];
Kibel AS, et al. Genetic variants in cell cycle control pathway confer susceptibility to aggressive prostate carcinoma. The Prostate. 2016; 76:479–490. [PubMed: 26708993];
Wei K, et al. An immunohistochemical study of cyclin-dependent kinase 5 (CDK5) expression in non-small cell lung cancer (NSCLC) and small cell lung cancer (SCLC): a possible prognostic biomarker. World J Surg Oncol. 2016; 14:34. [PubMed: 26860827];
Meder L, et al. NOTCH, ASCL1, p53 and RB alterations define an alternative pathway driving neuroendocrine and small cell lung carcinomas. Int J Cancer. 2016; 138:927–938. [PubMed:26340530];
Liu JL, et al. Cyclin-dependent kinase 5 regulates the proliferation, motility and invasiveness of lung cancer cells through its effects on cytoskeletal remodeling. Mol Med Rep. 2015; 12:3979–3985. [PubMed: 26018459];
Pozo K, et al. The role of Cdk5 in neuroendocrine thyroid cancer. Cancer Cell. 2013; 24:499–511. [PubMed: 24135281];

Liu JL, et al. Expression of CDK5/p35 in resected patients with non-small cell lung cancer: relation to prognosis. Med Oncol. 2011; 28:673–678. [PubMed: 20354813];
Liang Q, et al. CDK5 is essential for TGF-beta1-induced epithelial-mesenchymal transition and breast cancer progression. Sci Rep. 2013; 3:2932. [PubMed: 24121667];
Chiker S, et al. Cdk5 promotes DNA replication stress checkpoint activation through RPA-32 phosphorylation, and impacts on metastasis free survival in breast cancer patients. Cell Cycle. 2015; 14:3066–3078. [PubMed: 26237679];
Catania A, et al. Expression and localization of cyclin-dependent kinase 5 in apoptotic human glioma cells. Neuro Oncol. 2001; 3:89–98. [PubMed: 11296485];
Yushan R, et al. Insights into the clinical value of cyclin-dependent kinase 5 in glioma: a retrospective study. World J Surg Oncol. 2015; 13:223. [PubMed: 26205145]; and
Zhang X, et al. Aberrant expression of CDK5 infers poor outcomes for nasopharyngeal carcinoma patients. Int J Clin Exp Pathol. 2015; 8:8066–8074. [PubMed: 26339373].
(collectively “secondary references”)
In further view of: Li et al., Cancer Genetics 205 (2012) 220- 231 (Li); U.S. Publication No. 20180185381 based on an application by Rutka; Urashima, et al., British Journal of Cancer (1999), 79(7/8), 1032-1036 (Urashima), Sabb et al., Molecular Cancer Therapeutics (2006), 5(5), 1299-1308 (Saab).

WO 634 teaches combination therapies useful for the treatment of cancer. In particular, the invention relates to a combination therapy which comprises an antagonist of a Programmed Death 1 protein (PD-1) and dinaciclib, which is a pan cyclin-dependent kinase (CDK) inhibitor:


    PNG
    media_image1.png
    614
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    611
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    272
    587
    media_image3.png
    Greyscale

The recited cancers are contemplated:

    PNG
    media_image4.png
    143
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    165
    572
    media_image5.png
    Greyscale



The recited antibody PD-1/PD-L1 antagonists are exemplified:

    PNG
    media_image6.png
    393
    570
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    267
    567
    media_image7.png
    Greyscale



Additional treatments are taught:

    PNG
    media_image8.png
    213
    578
    media_image8.png
    Greyscale

Treatment regimens and dosing are taught, see paragraphs 00100+
The difference between WO 634 and the recited methods is that WO 634 may not specifically teach that the CdK5 inhibitor (i.e., Dinacilib) suppresses immune checkpoint PD-L1 (Claim 1) or sensitizing cancer to immunotherapy or treating tumor immunity (Claim 10).  However, any observed pharmacological responses. Such as those recited in the rejected claims would have been a necessary aspect of Dinacilib administration in WO 634, and therefore, prima facie obvious, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”).  
Applicant has amended the claims to require detecting and expression level of Cdk5 as a cancer marker.  However, expanding evidence at the gene, mRNA and protein levels supports a role for Cdk5 in human cancers and its expression and activity 
In this manner, detecting  the expression level of Cdk5 as a threshold for cancer treatment, including anti-Cdk5 treatment, would have been prima facie obvious.


The claims have been amended to recite detecting Cdk levels in medulloblastoma or rhabdomyosarcoma.  For this purpose, the examiner joins:
 Li, (“Our data suggest that CDKICYCLIND gene amplification may represent important mechanisms for functional inactivation of pRB in medulloblastoma and sPNET”;
Rutka (“To identify downstream transcriptional events induced by ALP, genomic profiling of Group 3 medulloblastoma cell lines (D425 and D458) was conducted after treatment for 48 hours. When compared to DMSO-treated medulloblastoma cells, ALP treated cells showed down-regulation of genes involved in cell cycle, including MYC, CDK7, RB1, CDK6, CCNB1, CDK5RAP2, CDK1 and CDKN2C.”, see paragraph 0041)
The above references demonstrate evidence at the gene, mRNA and protein levels of Cdk5 and its expression and activity as biomarkers for medulloblastoma and rhabdomyosarcoma.  In this manner, the references provide a reasonable expectation that Cdk5 is overexpressed in medulloblastoma and rhabdomyosarcoma.  Accordingly, those of ordinary skill would have reason to test expression levels of Cdk5 in these cancers to see if they are Cdk5-dependant and consequently, would respond to anti-Cdk5 therapy.  Therefore, detecting Cdk5 levels in medulloblastoma or rhabdomyosarcoma would have been prima facie obvious.



 4. Lockwood WW, et al. DNA amplification is a ubiquitous mechanism of oncogene activation in lung and other cancers. Oncogene. 2008; 27:4615–4624. [PubMed: 18391978]
5. Harada T, et al. Genome-wide DNA copy number analysis in pancreatic cancer using high-density single nucleotide polymorphism arrays. Oncogene. 2008; 27:1951–1960. [PubMed: 17952125]
6. Eggers JP, et al. Cyclin-dependent kinase 5 is amplified and overexpressed in pancreatic cancer and activated by mutant K-Ras. Clin Cancer Res. 2011; 17:6140–6150. [PubMed: 21825040]
7. Choi HS, et al. Single-nucleotide polymorphisms in the promoter of the CDK5 gene and lung cancer risk in a Korean population. J Hum Genet. 2009; 54:298–303. [PubMed: 19343042]
8. Kibel AS, et al. Genetic variants in cell cycle control pathway confer susceptibility to aggressive prostate carcinoma. The Prostate. 2016; 76:479–490. [PubMed: 26708993]
9. Wei K, et al. An immunohistochemical study of cyclin-dependent kinase 5 (CDK5) expression in non-small cell lung cancer (NSCLC) and small cell lung cancer (SCLC): a possible prognostic biomarker. World J Surg Oncol. 2016; 14:34. [PubMed: 26860827]
10. Meder L, et al. NOTCH, ASCL1, p53 and RB alterations define an alternative pathway driving neuroendocrine and small cell lung carcinomas. Int J Cancer. 2016; 138:927–938. [PubMed:26340530]

12. Pozo K, et al. The role of Cdk5 in neuroendocrine thyroid cancer. Cancer Cell. 2013; 24:499–511. [PubMed: 24135281]
13. Xie W, et al. Phosphorylation of kinase insert domain receptor by cyclin-dependent kinase 5 at serine 229 is associated with invasive behavior and poor prognosis in prolactin pituitary adenomas. Oncotarget. 2016
14. Liu JL, et al. Expression of CDK5/p35 in resected patients with non-small cell lung cancer: relation to prognosis. Med Oncol. 2011; 28:673–678. [PubMed: 20354813]
15. Liang Q, et al. CDK5 is essential for TGF-beta1-induced epithelial-mesenchymal transition and breast cancer progression. Sci Rep. 2013; 3:2932. [PubMed: 24121667]
16. Chiker S, et al. Cdk5 promotes DNA replication stress checkpoint activation through RPA-32 phosphorylation, and impacts on metastasis free survival in breast cancer patients. Cell Cycle. 2015; 14:3066–3078. [PubMed: 26237679]
17. Catania A, et al. Expression and localization of cyclin-dependent kinase 5 in apoptotic human glioma cells. Neuro Oncol. 2001; 3:89–98. [PubMed: 11296485]
18. Yushan R, et al. Insights into the clinical value of cyclin-dependent kinase 5 in glioma: a retrospective study. World J Surg Oncol. 2015; 13:223. [PubMed: 26205145]




However Li specifically teaches the nexus between CDK and its oncogenic role in medulloblastoma, and therefore provides 1) a reason to monitor CDK proteins as oncogenic markers, and moreover, and 2) a reasonable expectation that CDK inhibitors can treat medulloblastoma:

    PNG
    media_image9.png
    270
    505
    media_image9.png
    Greyscale

Therefore the rejection is maintained.  
Claims 35 and 36 cover detecting levels of PD-1 after administration of the CDK inhibitor.  However, WO 634 teaches a combination therapy which comprises an antagonist of a Programmed Death 1 protein (PD-1) and CDK inhibitor.  Therefore, measuring PD-1 levels would have been an obligatory step in evaluating the efficacy of this therapy, and therefore, prima facie obvious.

33 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015026634 (WO 634) in view of the secondary references, in further view of Li and Rutka, as outlined above.  The rejection is also in further view of Cydacel Pharmaceuticals Inc. 2012 Annual Report (Annual Report) and CYC065, a Potent Derivative of Seliciclib Is Active In Multiple Myeloma In Preclinical Studies, Abstract, retrieved at https://ashpublications.org/blood/article/116/21/2999/112293/CYC065-a-Potent-Derivative-of-Seliciclib-Is-Active on 10/17/2019 (CYC065)


Claim 33 recites that the Cdk5 inhibitor is CYCO65, which is not explicitly taught by WO 634 or the secondary references.  However, it is for that proposition that the examiner joins the Annual Report and CYC065, which describe this drug as an effective Cdk5 inhibitor:

    PNG
    media_image10.png
    239
    349
    media_image10.png
    Greyscale
see page 3 of the Annual Report.





    PNG
    media_image11.png
    555
    977
    media_image11.png
    Greyscale

In this way, those of ordinary skill could have applied CYC065 in a predictable fashion for the purposes of providing a Cdk5 inhibitor.  Specifically, the Annual Report and CYC065 both teach that the particular known technique of using CYC065 as a Cdk5 inhibitor was as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique in the context of the instant invention would have yielded predictable results.  Accordingly, using CYC065 as Cdk5 inhibitor would have been prima facie obvious.


The following is a new ground of rejection, necessitated by Applicant’s amendments, adding new claim 34:

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015026634 (WO 634) in view of the secondary references, in further view of: Urashima, et al., British Journal of Cancer (1999), 79(7/8), 1032-1036 (Urashima); and Sabb et al., Molecular Cancer Therapeutics (2006), 5(5), 1299-1308 (Saab).

Claim 34 covers testing for levels of CDK in rhabdomyosarcoma, and in response to this test, administering a CDK inhibitors.  However,, the prior art demonstrates that inhibiting function of cyclin-dependent kinases induces tumor growth arrest in rhabdomyosarcoma, see Urashima (“P16INK4A (p16) tumor suppressor induces growth arrest by inhibiting function of cyclin-dependent kinase (CDK)4 and CDK6. Homozygous p16 gene deletion is frequent in primary rhabdomyosarcoma (RMS) cells as well as derived cell lines.”), see also Sabb (“Our findings support the concept that pharmacol. inhibition of Cdk4/Cdk6 may represent a useful therapeutic strategy to control cell proliferation and possibly promote myogenic differentiation in rhabdomyosarcoma.”).  In this manner, the prior art provides ample reason to test for CDK levels in rhabdomyosarcoma, and administering CDK inhibitors in response. Therefore, testing for levels of CDK in rhabdomyosarcoma, and in response to this test, administering a CDK inhibitors, would have been prima facie obvious. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642